Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 41-43 and 62 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US 20140184002 A1, IDS)   in view of VEEH (US 20150076947 A1), alternatively, in further view of BRENNVALL (US 20150349590 A1).  
As for claim 41, Levin discloses an electric motor (title), comprising:
a first magnetic component (stator 94, Fig. 5) having a first surface (radially outer surface);
a second magnetic component (rotor 90) having a second surface (radially inner surface) that faces inwardly toward the first surface [0095-0096] and being configured to rotate about a rotation axis (50) that changes position relative to the first magnetic component during such rotation (eccentric). 
The Fig. 5 embodiment is not configured the second surface forming a continuous circle having a constant diameter. 
However, Levin discloses in another embodiments (Figs. 7A-8A, 11-12B, 14) that the second magnetic component (rotor 126) is configured the second surface (radially outer surface) forming a continuous circle having a constant diameter.  
Like embodiments between Fig. 2A and Fig. 5, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to convert the Fig. 5 with the second surface forming a continuous circle having a constant diameter as embodiments in Figs. 7A-8A, 11-12B and 14, which has inherent advantage of larger torque.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Levin further discloses in another embodiments (Figs. 11-12B, 14) that a liner (friction ring 158) positioned between the first magnetic component (by stator pole surface) and the second magnetic component (by recess surface for 158),
the liner being formed as a coating (“provide with a layer or covering of something” – dictionary meaning) onto the second magnetic component and positioned in a gap (a gap at the location of 158) between the first magnetic component and the second magnetic component; and
a circuit (not shown but inherent to operate as disclosed) configured to electromagnetically activate the first magnetic component (stator coil current); 
wherein the first magnetic component includes a plurality of poles (stator magnetic poles, 42a, Fig. 2B) and the electromagnetic activation includes activating one pole to generate an electromagnetic force that draws a contact surface of the coated second magnetic component toward the one pole [0088-0089, 0128, 0129, 0131, 0040], and
activating an adjacent pole and deactivating the one pole to draw the contact surface toward the adjacent pole (refer principle in Figs. 2B and [0088-0089]– further see NOTE below);
wherein the electromagnetic activation causes the gap between the first surface and the second surface to have a variable width, thereby causing the coated second magnetic component to rotate about the rotation axis and roll on and in contact with the first magnetic component 0088-0089, 0128, 0129, 0131, 0040].
	Levin is silent to explicitly describe said liner (friction ring 158) being a non-magnetic.  However, elastomeric friction ring is well-known made from rubber or resilient plastic.  VEEH (US 20150076947 A1) discloses an elastomeric friction ring (18b, Fig. 4) [0015] is made from resilient plastic [0033], which is a non-magnetic material.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for friction by resilient contact.  
NOTE:  Levin describes the operating principle by Fig. 2B such that, at the balanced location of 60 at 42a [0089], first adjacent electromagnet 42b is activated to generate a rolling motion force, and then second adjacent electromagnet 42c is activated so that rolls away from one pivot contact line 60 to the next one (arrow 58), and so on in a continuous rolling motion to produce a high torque force sufficient to drive an output shaft of PPPEM 36 [0088].  It is not explicitly described but, per context, it is obvious that when the rotor is reached at position 58, electromagnet 42b is deactivated so that so on in a continuous rolling motion.  It is same like electromagnet 42a is deactivated when the rotor is reached at position 60.  
Alternatively, BRENNVALL describes [0007] a circuit (by switches, encoder, control, power electronics) configured to electromagnetically activate the first magnetic component (i.e., stator) and activating an adjacent pole (e.g., 16B) and deactivating the one pole (e.g., 16A) to draw the contact surface toward the adjacent pole.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Levin with that of BRENNVALL for driving the motor by simplified power electronics.  Examiner regards it is one of well-known methods to drive such motor.  

As for claim 42, Levin as combined discloses the electric motor of claim 41, and since the first surface and the second surface are in contact, it is obvious wherein a surface velocity of the first surface is substantially the same as a surface velocity of the second surface during the rotation of the second magnetic component.  
As for claim 43, Levin as combined discloses the electric motor of claim 41, wherein the gap results in movement of the rotation axis (as rotor – second magnetic component rotates) relative to the first magnetic component (i.e., stator).  
As for claim 62, Levin as combined discloses the electric motor of claim 41, wherein VEEH (US 20150076947 A1) teaches the non-magnetic liner is formed from plastic (18b, Fig. 4) [0015, 0033].

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
As described in claim 41, elastomeric friction ring is well-known made from rubber or resilient plastic.  As an alternate reference, Bertram et al (US 4812691 A) an elastic friction ring (43, Fig. 4), which is for example made of rubber. (C.6, L.4-5). 
As described in previous office actions, coating on rotor surface with non-magnetic material is well-known issue. See below. 
Knaian et al (US 20160164394 A1) teaches non-magnetic liner in form of a coating onto the second magnetic component (i.e., rotor) [0013-0014, 0064]. 
KODAMA et al (US 20130194907 A1), Para.[0029, etc.].
PARK et al (US 20140167532 A1), Para.[0051-0061, etc.].
Fujii (US 20050001501 A1), para.[0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834